                             

                                                                           

CONSULTING AGREEMENT

BETWEEN


DONALD SHAXON AND CANNABIS SCIENCE INC.

 

This CONSULTING AGREEMENT (“Agreement”) is entered into this 11th day of July
2012 by and between DON SHAXON(“SHAXON” OR “CONSULTANT”), a resident of
Burlington, Ontario, Canada, and CANNABIS SCIENCE INC.(“CSI”), a Nevada
Corporation.

 

1.         Purpose.          This Agreement is established between the parties
for the purpose of DONALD SHAXON providing accounting services to Cannabis
Science Inc.

 

2.         Term.               This Agreement, duly executed, is effective as of
the date first written above (“Effective Date”) and shall continue for a term of
Three (3) Months.  This Agreement shall terminate as specified in Section 5 of
this Agreement.

 

3.         Consideration for Relationship.     CSI shall compensate SHAXON the
sum of Seven Hundred Fifty Thousand (750,000) shares of S-8 registered
free-trading common stock for services rendered for the period of July 15 to
October 15, 2012.  

 

4.         Services.          The Consultant shall provide, but not limited to,
Business Development Services to CSI, including:

a)         Identifying trendsetter ideas by researching industry and related
events, publications, and announcements; tracking individual contributors and
their accomplishments;

 

b)         Locate and propose potential business deals by contacting potential
partners; discovering and exploring opportunities;

 

c)         Screening potential business deals by analyzing market strategies,
deal requirements, potential, and financials; evaluating options; resolving
internal priorities; recommending equity investments;

 

d)         Developing negotiating strategies and positions by studying
integration of new ventures with company strategies and operations; examining
risks and potentials; estimating partners' needs and goals; and

 

e)         Assisting in closing new business deals by coordinating requirements;
developing and negotiating contracts.

             

5.         Termination.    Either party may terminate this Agreement after any
breach of the agreement by providing thirty (30) day’s written notice of breach
termination to the other party unless mutually agreed to terminate earlier.  The
“Termination Date” shall be the thirtieth day after written notice of
termination is received.

 

Upon termination of this Agreement:

 

a)                  CSI shall retain ownership of all relations, work product,
and properties obtained through this agreement;

 

b)                  SHAXON or assignee shall retain all shares issued in
consideration from this agreement pursuant to Section; and 

 

c)                  SHAXON shall maintain as a Consultant to CSI to provide
instructions to ensure the proper maintenance of all the relations and
properties obtained in conjunction with services provided through this
agreement.

 

1                

             

6.      Covenants.

 

a)                  Disclosure of Information.  During the term of this
Agreement and thereafter, each party shall not, at any time, directly or
indirectly, disclose any confidential or proprietary information for any reason
or purpose whatsoever to any person, firm, corporation, association or other
entity to legal and financial advisor who agree in writing to maintain the
confidentiality of such confidential or proprietary information on terms
substantially similar to those stated here, nor shall either party directly or
indirectly make use of any such confidential or proprietary information for its
own purpose or for the benefit of any person, firm, corporation, association or
other entity except as provided and contemplated herein, and each party hereby
acknowledges that either party or subsidiaries would be irreparably damaged if
such confidential or proprietary information were disclosed to or utilized on
behalf of others in competition in any respect with the other party or any
subsidiary thereof.  For the purposes of this Section 6, the term "confidential
or proprietary information" shall mean all information concerning the business,
customers or affairs of either party or any subsidiary thereof, including
matters such as trade secrets, research and development activities, books and
records, customer lists, suppliers, distribution channels, pricing information,
private processes, software, functional specifications, blueprints, know-how,
data, improvements, discoveries, designs, inventions, techniques, marketing
plans, strategies, forecasts, new products and financial statements as they may
exist from time to time, which the other party may have acquired or obtained by
virtue of its relationship with each other or any subsidiary or affiliate
thereof, except for such information which (i) becomes generally available to
the public, other than as the result of a disclosure made directly or indirectly
by either party, (ii) was known to the person, firm, corporation or other entity
to which such information was disclosed by either party prior to its disclosure
directly or indirectly by the other party, (iii) was previously available to the
person, firm, corporation or other entity to which such information was
disclosed directly or indirectly by either party on a non-confidential basis
from a source which was entitled to disclose the same or (iv) if required by
law, governmental order or decree to be disclosed by either party.

 

b)                  Injunctive Relief.  Each party hereto acknowledges that the
provisions of this Section 6 are reasonable and necessary for the protection of
either party’s interests and that the other party will be irrevocably damaged if
such covenants are not specifically enforced.  Accordingly, Each party hereto
agrees that, in addition to any other relief to which the other party may be
entitled in the form of actual or punitive damages, the other party shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction for the purposes of restraining the offending party from any actual
or threatened breach of such covenants.

 

7.         Applicable Law. Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada.

 

8.         Notices.  Any notice or other communication under this Agreement
shall be in writing and shall be considered given when delivered personally or
three business days after mailing by U.S. or Canadian registered mail, return
receipt requested, to the parties at the following addresses or at such other
address as a party may specify by notice to the other.

 

         If to CSI:           Cannabis Science Inc.

6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

Attention: Dr. Robert Melamede

 

                      If to Consultant:           DONALD SHAXON

3129 Centennial Drive

Burlington, ON Canada L7M 1B8

 

9.      Entire Agreement; Amendment.  This Agreement shall supersede all
existing agreements between CSI and SHAXON relating to the terms of this
Agreement. This Agreement may not be amended except by a written agreement
signed by both parties.

 

2                

             

10.       Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

11.       Assignment.  This Agreement may be assigned by SHAXON with a written
notice of assignment to CSI.

 

12.       Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.       Counterparts and Facsimile Signature.  This agreement may be signed in
counterparts, all of which when taken together shall constitute a single
executed document signatures transmitted by facsimile shall be deemed valid
execution of this Agreement binding on the parties.

 

14.       Authority.  Each party represents and warrants to the other that the
signature below by each party’s agent or representative is duly authorized by
each party’s governing body and governing documents, and that each signature is
duly effective to bind such party to this Agreement in accordance with its
terms.

 

15.       Indemnity. Each party shall indemnify, defend and hold harmless each
other, its directors, officers and shareholders from and against any and all
demands, claims actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including, without limitation, reasonable
attorney’s fees and related costs, asserted against, relating to, imposed upon,
or incurred by either party, directly or indirectly, by reason of, resulting
from, or arising in connection with this agreement with either parties
operations during the term of this agreement.

 

[SIGNATURE PAGE TO FOLLOW]


IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

 

/s/ Donald Shaxon                                   

DONALD SHAXON

                                                                       

                                   

/s/ Robert Melamede                                 

Dr. Robert Melamede                                                            

Director and CEO                                         
                                   

Cannabis Science Inc.

 



3                

             




MANAGEMENT AGREEMENT

 

THIS AGREEMENT (the "Agreement") effective as of the first (24th) day of June
2012 (the “Effective Date”), entered into between Cannabis Science, Inc. a
Nevada Corporation, with its principal offices located at 6946 North Academy
Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”)
and Mariel Selbovitz, with an address of 4 - Park Avenue, Suite 6-U, NY, 1001
(the “Consultant”) in connection with the provision of the Consultant’s services
to the Company.

 

WHEREAS:

 

A.      The Company is in the business of manufacturing, marketing and
distributing legal cannabis/hemp products worldwide;

 

B.      The Company wishes to engage the services of the Consultant as an
independent contractor of the Company; and

 

C.      The Company and the Consultant have agreed to enter into a consulting
agreement for their mutual benefit.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.         ENGAGEMENT AS A CONSULTANT

 

1.1       The Company hereby engages the Consultant as an independent contractor
of the Company, to undertake the duties and title of VP of Clinical Program
Development and agrees to exercise those powers as requested by the Company or
its subsidiaries from time to time, (collectively the “Services”) and the
Consultant accepts such engagement on the terms and conditions set forth in this
Agreement.

 

2.         TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for a minimum of two years, until terminated earlier pursuant to
Sections 10 and 11 herein (the “Term”).  Any renewal period for this Agreement
shall be at the sole discretion of the Company along with the renewal term
including any compensation for services during the renewal term

 

3.         CONSULTANT SERVICES

 

3.1              The Consultant shall undertake and perform the duties and
responsibilities commonly associated with acting in the capacity of VP of
Clinical Program Development,including, but not limited to those duties attached
hereto as Appendix “A”.   The Consultant agrees that his duties may be
reasonably modified at the Company’s and the Consultant’s mutual agreement from
time to time.

 

4                

             

 

3.2              In providing the Services the Consultant shall:

 

·         comply with all applicable local statutes, laws and regulations;

·         not make any misrepresentation or omit to state any material fact
which results in a misrepresentation regarding the business of the Company;

·         not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

·         not employ any person in any capacity, or contract for the purchase or
rental of any service, article or material, nor make any commitment, agreement
or obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior written consent.

 

4.         CONSULTANT COMPENSATION

 

4.1              Shares and Options.  As compensation for the provision of the
Services, the Company shall grant the Consultant five million (5,000,000) shares
newly issued Rule 144 restricted common shares of CBIS common stock, par value
$0.001 per share, as mutually agreed by both parties.

 

4.2              Performance Bonus.As further compensation based on job
performance, product development & branding, product sales, achievement of
project or operational milestones, the company has the option to provide an
additional bonus schedule for the Consultant.

 

5.         NO REIMBURSEMENT OF EXPENSES

 

5.1       The parties agree that the Compensation hereunder shall be inclusive
of any and all fees or expenses incurred by the Consultant on the Consultant’s
own behalf pursuant to this Agreement including but not limited to the costs of
rendering the Services.  Notwithstanding the foregoing, the Company shall
reimburse the Consultant for any bona fide expenses incurred by the Consultant
on behalf of the Company in connection with the provision of the Services
provided that the Consultant submits to the Company an itemized written account
of such expenses and corresponding receipts of purchase in a form acceptable to
the Company within 10 days after the Consultant incurs such expenses.  However,
the Company shall have no obligation to reimburse the Consultant for any single
expense in excess of $500 dollars or $3,000.00 dollars in the aggregate without
the express prior written approval of the Company’s Board of Directors.

 

6.         CONFIDENTIALITY

 

6.1       The Consultant shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.

 

7.         GRANTS OF RIGHTS AND INSURANCE

 

7.1       The Consultant agrees that the results and proceeds of the Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under the Canadian law or a work-made-for-hire under the United
States law and all other comparable international intellectual property laws and
conventions.  All intellectual property rights and any other rights (including,
without limitation, all copyright) which the Consultant may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Consultant hereby waives any
moral rights of authors or similar rights the Consultant may have in or to the
results and proceeds of the Consulting Services hereunder.

 

7.2       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Consultant, in any amount the Company deems necessary to protect the Company's
interest hereunder.  The Consultant shall not have any right, title or interest
in or to such insurance.

 

5                

             

8.         REPRESENTATIONS AND WARRANTIES

 

8.1       The Consultant represents, warrants and covenants to the Company as
follows:

 

(a)    the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;

 

(b)   the Consultant is not under any physical or mental disability that would
hinder the performance of his duties under this Agreement;

 

9.         INDEMNIFICATION

 

9.1       The Consultant shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.

 

9.2       The Company shall indemnify and hold harmless the Consultant, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 

10.        NO OBLIGATION TO PROCEED. 

 

10.1     Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).

 

11.       RIGHT OF TERMINATION. 

 

11.1      The Company and the Consultant shall each have the right to terminate
this Agreement at any time in its sole discretion by giving not less than 30
days written notice. Upon termination of this agreement all monies due to the
contractors will be considered paid in full for the term the services were
performed. Upon termination of this agreement the consultant shall continue to
work with the company to fulfill the obligations of this agreement.

 

12.        DEFAULT/DISABILITY.

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or breach of this Agreement unless the Consultant shall first notify
the Company in writing setting forth such alleged breach or default and the
Company shall cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure). 
Upon any material breach or de­fault by the Consultant of any of the terms and
conditions hereof, or the terms and conditions of any other agreement between
the Company and the Consultant for the services of the Consultant, the
Consultant may cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure), or
the Company shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.  

 

13.        COMPANY'S REMEDIES. 

 

13.1      The services to be rendered by the Consultant hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

 

6                

             

14.       INDEPENDENT CONTRACTORS. 

 

14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the parties for any purpose whatsoever. 
Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.

 

15.       MISCELLANEOUS PROVISIONS

 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)    Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior written consent of the Company.

 

(g)   Notices.  All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.

 

(h)   Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

 

(i)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(j)     Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  In the event that the document is signed
by one party and faxed to another the parties agree that a faxed signature shall
be binding upon the parties to this agreement as though the signature was an
original.

 

(k)   Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(l)     Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

 



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 



 



CANNABIS SCIENCE, INC.                                                        


Per: /s/ Robert Melamede                
                                                   

Dr. Robert Melamede, President
                                                        

 

 

CONSULTANT:


/s/ Mariel Selbovitz                          



MARIEL SELBOVITZ

 

 

7                

             

  


APPENDIX “A”

 

Consultant’s duties include, but are not limited to the following:

 

 A. VP of Clinical Program Development:
 B. Mariel Selbovitz

4 Park Avenue

Suite 6U

NY, 1001



 



 

1.      SERVICES

 1.  Coordination of corporate efforts for publicly sponsored clinical trials
     with executive management, Board of Directors and Scientific Advisory Board
 2.  Development of corporate media portfolio, including but not limited to HIV
     media, legislative media, financial media and trade media
 3.  Development of measurable community advocacy favorably advocating for
     investment in scientific investigations in areas of corporate therapeutic
     focus
 4.  Facilitation of measurable collaborations with scientific organizations,
     academic institutions and commercial ventures
 5.  Facilitation of abstract production and submission to relevant conferences
     and meetings
 6.  Facilitation of corporate governance and infrastructure development
 7.  Coordination of legislative advocacy regarding corporate therapeutic areas
     of focus
 8.  Assistance with coordination of investor presentations at life science
     financial conferences and meetings (i.e. Rodman and Renshaw, BIO CEO
     Conference, JP Morgan Life Science Conference)
 9.  Assistance with coordination of manufacturing and product development and
     outsourcing, as directed by the Vice President of Product Development and
     Research
 10. Coordination of Scientific Advisory Board Meetings

 

8                

             




MANAGEMENT AGREEMENT

 

THIS AGREEMENT (the "Agreement") effective as of the Tenth (10th) day of
September 2012 (the “Effective Date”), entered into between Cannabis Science,
Inc., a Nevada Corporation, with its principal offices located at 6946 North
Academy Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company” or
“CBIS”) and Ronald D. Sekura Ph.D., with an address of 24 Dockside Lane #431,
Key Largo, FL 33037 (the “Consultant”) in connection with the provision of the
Consultant’s services to the Company.

 

WHEREAS:

 

A.      The Company is in the business of manufacturing, marketing, and
distributing cannabinoid products worldwide;

 

B.      The Company wishes to engage the services of the Consultant as an
independent contractor of the Company; and

 

C.      The Company and the Consultant have agreed to enter into a consulting
agreement for their mutual benefit.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.         ENGAGEMENT AS A CONSULTANT

 

1.1       The Company hereby engages the Consultant as an independent contractor
of the Company, to undertake the duties and title of Executive Vice President of
Regulatory Affairs, agrees to exercise those powers as requested by the Company
or its subsidiaries from time to time, (collectively the “Services”) and the
Consultant accepts such engagement on the terms and conditions set forth in this
Agreement.

 

2.         TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for a one (1) year period or until terminated earlier pursuant to
Sections 10 and 11 herein (the “Term”).  Any renewal period for this Agreement
shall be at the sole discretion of the Company along with the renewal term
including any compensation for services during the renewal term

 

3.         CONSULTANT SERVICES

 

3.1              The Consultant shall undertake and perform the duties and
responsibilities commonly associated with acting in the capacity of Executive
Vice President of Regulatory Affairs, including, but not limited to those duties
attached hereto as Appendix “A”. The Consultant agrees that his duties may be
reasonably modified at the Company’s and the Consultant’s mutual agreement from
time to time.

 

 

9                

             

 

3.2              In providing the Services the Consultant shall:

 

·         comply with all applicable local statutes, laws and regulations;

·         not make any misrepresentation or omit to state any material fact
which results in a misrepresentation regarding the business of the Company;

·         not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

·         not employ any person in any capacity, or contract for the purchase or
rental of any service, article or material, nor make any commitment, agreement
or obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior written consent.

 

4.         CONSULTANT COMPENSATION

 

4.1              Management Fees.  As compensation, the Company shall pay the
Consultant Five Hundred Thousand (500,000) 144 - restricted shares of CBIS
common stock, par value $0.001 per share for services rendered to the Company
under this Agreement.  Any shares issued for renewal periods under this
Agreement shall be at the sole discretion of the Company.

 

 

5.         NO REIMBURSEMENT OF EXPENSES

 

5.1       The parties agree that the Compensation hereunder shall be inclusive
of any and all fees or expenses incurred by the Consultant on the Consultant’s
own behalf pursuant to this Agreement including but not limited to the costs of
rendering the Services.  Notwithstanding the foregoing, the Company shall
reimburse the Consultant for any bona fide expenses incurred by the Consultant
on behalf of the Company in connection with the provision of the Services
provided that the Consultant submits to the Company an itemized written account
of such expenses and corresponding receipts of purchase in a form acceptable to
the Company within 10 days after the Consultant incurs such expenses.  However,
the Company shall have no obligation to reimburse the Consultant for any single
expense in excess of $500 dollars or $3,000.00 dollars in the aggregate without
the express prior written approval of the Company’s Board of Directors.

 

6.         CONFIDENTIALITY

 

6.1       The Consultant shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.

 

7.         GRANTS OF RIGHTS AND INSURANCE

 

7.1       The Consultant agrees that the results and proceeds of the Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under the Canadian law or a work-made-for-hire under the United
States law and all other comparable international intellectual property laws and
conventions.  All intellectual property rights and any other rights (including,
without limitation, all copyright) which the Consultant may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Consultant hereby waives any
moral rights of authors or similar rights the Consultant may have in or to the
results and proceeds of the Consulting Services hereunder.

 

7.2       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Consultant, in any amount the Company deems necessary to protect the Company's
interest hereunder.  The Consultant shall not have any right, title or interest
in or to such insurance.

 

10                

             

8.         REPRESENTATIONS AND WARRANTIES

 

8.1       The Consultant represents, warrants and covenants to the Company as
follows:

 

(a)    the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;

 

(b)   the Consultant is not under any physical or mental disability that would
hinder the performance of his duties under this Agreement;

 

9.         INDEMNIFICATION

 

9.1       The Consultant shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.

 

9.2       The Company shall indemnify and hold harmless the Consultant, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 

10.        NO OBLIGATION TO PROCEED. 

 

10.1     Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).

 

11.        RIGHT OF TERMINATION. 

 

11.1      The Company and the Consultant shall each have the right to terminate
this Agreement at any time in its sole discretion by giving not less than 30
days written notice. Upon termination of this agreement all monies due to the
contractors will be considered paid in full for the term the services were
performed. Upon termination of this agreement the consultant shall continue to
work with the company to fulfill the obligations of this agreement.

 

12.        DEFAULT/DISABILITY.

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or breach of this Agreement unless the Consultant shall first notify
the Company in writing setting forth such alleged breach or default and the
Company shall cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure). 
Upon any material breach or de­fault by the Consultant of any of the terms and
conditions hereof, or the terms and conditions of any other agreement between
the Company and the Consultant for the services of the Consultant, the
Consultant may cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure), or
the Company shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.  

 

13.        COMPANY'S REMEDIES. 

 

13.1      The services to be rendered by the Consultant hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

 

11                

             

14.       INDEPENDENT CONTRACTORS. 

 

14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the parties for any purpose whatsoever. 
Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.

 

15.       MISCELLANEOUS PROVISIONS

 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)    Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior written consent of the Company.

 

(g)   Notices.  All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.

 

(h)   Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

 

(i)     Jurisdiction and Venue.  It is the intention of the parties hereto that
this Agreement and the performance hereunder and all suits and special
proceedings hereunder be construed in accordance with and under and pursuant to
the laws of the State of Nevada. Therefore, each of the parties hereto hereby
consents to the jurisdiction and venue of the courts of the State of Nevada.

 

(j)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(k)   Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  In the event that the document is signed
by one party and faxed to another the parties agree that a faxed signature shall
be binding upon the parties to this agreement as though the signature was an
original.

 

(l)     Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(m) Counsel.  The parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

CANNABIS SCIENCE, INC.                                                        

 

Per: /s/ Robert Melamede        
                                                    

Dr. Robert Melamede, President and
CEO                                                      

 

 

CONSULTANT:

 

Per: /s/ Ron Sekura        
                                                            

Ron Sekura Ph.D.

 

 

12                

             

 


APPENDIX “A”

 

 

Consultant information:

Ronald D. Sekura Ph.D.

24 Dockside Lane #431

Key Largo, FL 33037

S.S # ________________

 

 

Consultant’s duties pertaining to regulatory advice for manufacturing and
product development initiatives include, but are not limited to the following:

 

(i)            Providing expertise and services related to the development of a
transdermal drug delivery system for the Company’s cannabinoid based product(s);

(ii)                  Overall pharmaceutical drug development process;

(iii)        Commercializing and launching new biotech products and
technologies;

(iv)                Pinpointing target markets and developing strategic
alliances;

(v)                  Drug delivery including oral, nasal, transdermal, liquid
injection and novel technologies; and

(vi)                cGMP manufacturing and technology transfer management.

 


13                

             



SOFTWARE APPLICATION DEVELOPMENT AGREEMENT

 

This SOFTWARE APPLICATION DEVELOPMENT AGREEMENT (“Agreement”) is entered into
this 9th day of August 2012 by and between DONALD SHAXON (“SHAXON” OR
“CONSULTANT”), a resident of Burlington, Ontario, Canada, and CANNABIS SCIENCE,
INC. (“CSI”), a Nevada Corporation.

 

1.         Purpose.           This Agreement is established between the parties
for the purpose of Donald Shaxon developing software applications for the
iPhone, Blackberry, and Android smart phones/devices for Cannabis Science, Inc.

 

2.         Term.               This Agreement, duly executed, is effective as of
the date first written above (“Effective Date”) and shall continue for a term of
Six (6) Months.  This Agreement shall terminate as specified in Section 5 of
this Agreement.

 

3.         Consideration for Relationship.     CSI shall compensate SHAXON the
sum of One Million, Two Hundred Fifty Thousand (1,250,000) shares of Rule 144
restricted common stock in CSI for services rendered for the period of August 9,
2012 to February 9, 2013.  

 

4.         Services.          The Consultant shall provide, but not limited to,
Software Application Development for CSI, including:

 

a)         Building Apple® iPhone, RIM® Blackberry®, and Android device
applications to CSI specifications;

 

b)         Implementing modifications or other changes as instructed by CSI;

 

c)         Providing technical support and debugging services;

 

d)         Assisting in obtaining development permits from manufacturers to
ensure usability on the aforementioned platforms; and

 

e)         Other services as may be required to enable deployment of the
applications to the consumer market.

             

5.         Termination.    Either party may terminate this Agreement after any
breach of the agreement by providing thirty (30) day’s written notice of breach
termination to the other party unless mutually agreed to terminate earlier.  The
“Termination Date” shall be the thirtieth day after written notice of
termination is received.

 

Upon termination of this Agreement:

 

a)                 CSI shall retain ownership of all relations, applications,
source code, work product, and properties obtained through this agreement;

 

b)                  SHAXON or assignee shall retain all shares issued in
consideration from this agreement pursuant to Section 3; and 

 

c)                 SHAXON shall maintain as a Consultant to CSI to provide
support for continuing market availability of the applications developed under
this Agreement.

 

14                

             

6.      Covenants.

 

a)                 Disclosure of Information.  During the term of this Agreement
and thereafter, each party shall not, at any time, directly or indirectly,
disclose any confidential or proprietary information for any reason or purpose
whatsoever to any person, firm, corporation, association or other entity to
legal and financial advisor who agree in writing to maintain the confidentiality
of such confidential or proprietary information on terms substantially similar
to those stated here, nor shall either party directly or indirectly make use of
any such confidential or proprietary information for its own purpose or for the
benefit of any person, firm, corporation, association or other entity except as
provided and contemplated herein, and each party hereby acknowledges that either
party or subsidiaries would be irreparably damaged if such confidential or
proprietary information were disclosed to or utilized on behalf of others in
competition in any respect with the other party or any subsidiary thereof.  For
the purposes of this Section 6, the term "confidential or proprietary
information" shall mean all information concerning the business, customers or
affairs of either party or any subsidiary thereof, including matters such as
trade secrets, research and development activities, books and records, customer
lists, suppliers, distribution channels, pricing information, private processes,
software, functional specifications, blueprints, know-how, data, improvements,
discoveries, designs, inventions, techniques, marketing plans, strategies,
forecasts, new products and financial statements as they may exist from time to
time, which the other party may have acquired or obtained by virtue of its
relationship with each other or any subsidiary or affiliate thereof, except for
such information which (i) becomes generally available to the public, other than
as the result of a disclosure made directly or indirectly by either party, (ii)
was known to the person, firm, corporation or other entity to which such
information was disclosed by either party prior to its disclosure directly or
indirectly by the other party, (iii) was previously available to the person,
firm, corporation or other entity to which such information was disclosed
directly or indirectly by either party on a non-confidential basis from a source
which was entitled to disclose the same or (iv) if required by law, governmental
order or decree to be disclosed by either party.

 

b)                 Injunctive Relief.  Each party hereto acknowledges that the
provisions of this Section 6 are reasonable and necessary for the protection of
either party’s interests and that the other party will be irrevocably damaged if
such covenants are not specifically enforced.  Accordingly, Each party hereto
agrees that, in addition to any other relief to which the other party may be
entitled in the form of actual or punitive damages, the other party shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction for the purposes of restraining the offending party from any actual
or threatened breach of such covenants.

 

7.      Applicable Law. Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.

 

8.      Notices.  Any notice or other communication under this Agreement shall
be in writing and shall be considered given when delivered personally or three
business days after mailing by U.S. or Canadian registered mail, return receipt
requested, to the parties at the following addresses or at such other address as
a party may specify by notice to the other.

 

         If to CSI:           Cannabis Science, Inc.

6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

Attention: Dr. Robert Melamede

 

                      If to Consultant:           DONALD SHAXON

3129 Centennial Drive

Burlington, ON Canada L7M 1B8

 

9.      Entire Agreement; Amendment.  This Agreement shall supersede all
existing agreements between CSI and SHAXON relating to the terms of this
Agreement. This Agreement may not be amended except by a written agreement
signed by both parties.

 

10.     Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

11.     Assignment.  This Agreement may be assigned by SHAXON with a written
notice of assignment to CSI.

 

12.     Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.     Counterparts and Facsimile Signature.  This agreement may be signed in
counterparts, all of which when taken together shall constitute a single
executed document signatures transmitted by facsimile shall be deemed valid
execution of this Agreement binding on the parties.

 

14.     Authority.  Each party represents and warrants to the other that the
signature below by each party’s agent or representative is duly authorized by
each party’s governing body and governing documents, and that each signature is
duly effective to bind such party to this Agreement in accordance with its
terms.

 

15.     Indemnity. Each party shall indemnify, defend and hold harmless each
other, its directors, officers and shareholders from and against any and all
demands, claims actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including, without limitation, reasonable
attorney’s fees and related costs, asserted against, relating to, imposed upon,
or incurred by either party, directly or indirectly, by reason of, resulting
from, or arising in connection with this agreement with either parties
operations during the term of this agreement.

 

[SIGNATURE PAGE TO FOLLOW]



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

/s/ Donald Shaxon                                   

DONALD SHAXON

                                                                       

                                   

/s/ Robert Melamede                                 

Dr. Robert Melamede                                                            

Director and CEO                                         
                                   

Cannabis Science Inc.



15                

             